Citation Nr: 0319939	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  96-48 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as secondary to service-connected 
hidradenitis.  

2.  Entitlement to an increased rating for hidradenitis of 
both axillae and the inner thighs, with secondary headaches, 
diarrhea, yeast infections, and encroachment of the right 
neurovascular bundle, currently evaluated as 50 percent 
disabling.  



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On May 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be examined to 
evaluate her service-connected 
hidradenitis of both axillae and the inner 
thighs, with secondary headaches, 
diarrhea, yeast infections, and 
encroachment of the right neurovascular 
bundle.  

a.  Regarding the hidradenitis, the examiner should 
be requested to identify all the affected areas and 
the size and extent of the involved areas 
(currently identified as both axillae and the inner 
thighs), to include any disfigurement.  The 
examiner should describe any scars or lesions 
present, and any discoloration and/or color loss, 
and should identify any tenderness or ulceration 
present and the extent to which there is 
exfoliation, exudation, itching, draining, 
tenderness, or pain.  The examiner should also 
describe the extent to which these disabilities 
cause any functional impairment to affected areas.  
The specific functions impaired (if any) including 
loss of range of motion of any joint in these 
extremities, or atrophy of any muscle should be set 
forth in detail.  Color photographs of the affected 
area(s) should also be obtained.

b.  The examiner is also asked to evaluate the 
following conditions which have been included as 
part and parcel of the veteran's service-connected 
hidradenitis: headaches, diarrhea, yeast 
infections, and encroachment of the right 
neurovascular bundle.  Any current complaints and 
symptomatology pertaining to these conditions 
should be reported in as much detail as possible.

c.  The claims folder must be made available for 
review by the examiner in conjunction with the 
examination.  All opinions expressed should be 
supported by reference to pertinent evidence.  If 
the examiner is unable to render any opinion 
requested, it should be so indicated on the record 
and the reasons therefor should be noted.  The 
factors upon which any medical opinion is based 
should be set forth for the record. 

2..  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





